Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 11, 16-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 11, and 16 of U.S. Patent No. 10,363,705. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of determining a printing anomaly related to a 3D printed object. For example, A comparison between the independent claim 1 of the current application and the independent claim 16 of the US Patent is provide below.

Current Application 17/303238
US Patent 10,363,705
Claim 1. A method, comprising: 

identifying, by a device, measurement data regarding a three-dimensional (3D) printed object that includes a plurality of physical elements, 
the plurality of physical elements including one or more of: 
one or more cylinders, 
one or more cuboids, or 
an octagonal column; 

processing, by the device, the measurement data to determine one or more of one or more printing anomalies, one or more printing errors, or one or more calibration issues relating to one or more physical elements of the plurality of physical elements; and 

generating, by the device, one or more instructions to address one or more of the one or more printing anomalies, the one or more printing errors, or the one or more calibration issues.
Claim 16. A method, comprising: 

obtaining, by a device, measurement data concerning a three-dimensional (3D) printed object that was printed by a 3D printer, wherein the 3D printed object has a plurality of physical elements, 
wherein the plurality of physical elements comprises at least two of: 
one or more cylinders, 
one or more pyramids, 
one or more spheres, 
one or more frustums, 
one or more cubes, 
one or more prisms, or 
one or more cones; 

processing, by the device, the measurement data to determine one or more calibration issues relating to one or more physical elements of the plurality of physical elements; 
generating, by the device, a set of instructions to permit the 3D printer to be adjusted to address the one or more calibration issues, the set of instructions including an instruction to check one or more physical components of the 3D printer,  the one or more physical components of the 3D printer including at least one of: a motor, a gear, a filament, a spool, a band, a print head, an extruder, a fan, a heating element, or a nozzle; and 

causing, by the device, an action to be performed based on generating the set of instructions, the action including at least one of: perform a calibration action concerning the one or more physical components, perform a correction action concerning the one or more physical components, or perform a reset action concerning the one or more physical components.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LAPPAS et al (US Pub. 2018/00954501; hereinafter LAPPAS).

As per claim 1, LAPPAS discloses a method, comprising: 

identifying, by a device, measurement data regarding a three-dimensional (3D) printed object that includes a plurality of physical elements [Fig. 13; para 0166; a geometric model of the requested object (e.g., having desired geometric dimensions) can be identified], the plurality of physical elements including one or more of: one or more cylinders, one or more cuboids, or an octagonal column [Fig. 1, 6, 8, 10, 15A-15D, 19A-19C, 20A-20B, 22A-22G, 24A-24E, 26A-26D, 33A-33C; para 0148, 0227; spherical, hemispherical, ellipsoid, cone,  polyhedron shape, circular, elliptical, or polygonal shape]; 

processing, by the device, the measurement data to determine one or more of one or more printing anomalies, one or more printing errors, or one or more calibration issues relating to one or more physical elements of the plurality of physical elements [para 0124, 0129, 0140; estimating alteration (e.g., deformation)]; and 

generating, by the device, one or more instructions to address one or more of the one or more printing anomalies, the one or more printing errors, or the one or more calibration issues [Fig. 28, 29; para 0142, 0150, 0165; “The result may aid to generate and/or alter 3D forming (e.g., printing) instructions.”; “The forming (e.g., printing) instructions may comprise altering one or more process parameters of the 3D printing.”; “This information can be used to modify the forming instructions (e.g., in these regions) to at least partially compensate for such deformation.”; object pre-forming corrections; “The development of the forming (e.g., printing) instructions for a requested (e.g., desired 3D object may comprise an iterative process until a satisfactory test 3D object is reached.”].


As per claim 10, LAPPAS discloses a device, comprising: 

one or more memories [Fig. 11; para 0198; memories]; and 

one or more processors, coupled to the one or more memories [Fig. 11; para 0198; processing unit], configured to: 

identify measurement data regarding a three-dimensional (3D) printed object that includes a plurality of physical elements [Fig. 13; para 0166; a geometric model of the requested object (e.g., having desired geometric dimensions) can be identified], the plurality of physical elements including one or more of: one or more cylinders, or one or more cuboids [Fig. 1, 6, 8, 10, 15A-15D, 19A-19C, 20A-20B, 22A-22G, 24A-24E, 26A-26D, 33A-33C; para 0148, 0227; spherical, hemispherical, ellipsoid, cone,  polyhedron shape, circular, elliptical, or polygonal shape]; 

process the measurement data to determine one or more of one or more printing anomalies, one or more printing errors, or one or more calibration issues relating to one or more physical elements of the plurality of physical elements [para 0124, 0129, 0140; estimating alteration (e.g., deformation)]; and 

generate one or more instructions to address one or more of the one or more printing anomalies, the one or more printing errors, or the one or more calibration issues [Fig. 28, 29; para 0142, 0150, 0165; “The result may aid to generate and/or alter 3D forming (e.g., printing) instructions.”; “The forming (e.g., printing) instructions may comprise altering one or more process parameters of the 3D printing.”; “This information can be used to modify the forming instructions (e.g., in these regions) to at least partially compensate for such deformation.”; object pre-forming corrections; “The development of the forming (e.g., printing) instructions for a requested (e.g., desired 3D object may comprise an iterative process until a satisfactory test 3D object is reached.”].


As per claim 16, LAPPAS discloses a non-transitory computer-readable medium storing a set of instructions [Abstract; para 0011, 0202], the set of instructions comprising: 

one or more instructions that, when executed by one or more processors of a device, cause the device to: 

identify measurement data regarding a three-dimensional (3D) printed object that includes a plurality of physical elements [Fig. 13; para 0166; a geometric model of the requested object (e.g., having desired geometric dimensions) can be identified], the plurality of physical elements including one or more of: first physical elements associated with a first shape, or second physical elements associated with a second shape [Fig. 1, 6, 8, 10, 15A-15D, 19A-19C, 20A-20B, 22A-22G, 24A-24E, 26A-26D, 33A-33C; para 0148, 0227; spherical, hemispherical, ellipsoid, cone,  polyhedron shape, circular, elliptical, or polygonal shape]; 

process the measurement data to determine one or more of one or more printing anomalies, one or more printing errors, or one or more calibration issues relating to one or more physical elements of the plurality of physical elements [para 0124, 0129, 0140; estimating alteration (e.g., deformation)]; and 

generate one or more instructions to address one or more of the one or more printing anomalies, the one or more printing errors, or the one or more calibration issues [Fig. 28, 29; para 0142, 0150, 0165; “The result may aid to generate and/or alter 3D forming (e.g., printing) instructions.”; “The forming (e.g., printing) instructions may comprise altering one or more process parameters of the 3D printing.”; “This information can be used to modify the forming instructions (e.g., in these regions) to at least partially compensate for such deformation.”; object pre-forming corrections; “The development of the forming (e.g., printing) instructions for a requested (e.g., desired 3D object may comprise an iterative process until a satisfactory test 3D object is reached.”].


As per claims 2, 11, and 17, LAPPAS discloses wherein the plurality of physical elements include: the one or more cylinders, and the one or more cuboids [Fig. 1, 6, 8, 10, 15A-15D, 19A-19C, 20A-20B, 22A-22G, 24A-24E, 26A-26D, 33A-33C; para 0148, 0227; spherical, hemispherical, ellipsoid, cone,  polyhedron shape, circular, elliptical, or polygonal shape].

As per claim 3, LAPPAS discloses wherein the one or more cylinders include a plurality of cylinders, and wherein the one or more cuboids include a plurality of cuboids [Fig. 1, 6, 8, 10, 15A-15D, 19A-19C, 20A-20B, 22A-22G, 24A-24E, 26A-26D, 33A-33C; para 0148, 0227; spherical, hemispherical, ellipsoid, cone,  polyhedron shape, circular, elliptical, or polygonal shape].
As per claims 4, 12, and 18, LAPPAS discloses wherein the measurement data includes one or more measurements concerning one or more profiles, one or more dimensions, one or more geometries, or one or more coordinates of the plurality of physical elements [para 0145, 0195, 0244, 0278; coordinates; profiles; geometries].

As per claims 5 and 13, LAPPAS discloses wherein identifying the measurement data comprises: obtaining the measurement data from a laser scanner that measures the 3D printed object using a laser to collect the measurement data [Fig. 2; para 0137; scanner 220].

As per claims 7 and 14, LAPPAS discloses further comprising: receiving a signal from a 3D printer, wherein identifying the measurement data comprises: obtaining the measurement data based on the signal from the 3D printer [Fig. 13; para 0166; a geometric model of the requested object (e.g., having desired geometric dimensions) can be identified; para 0211].

As per claim 8, LAPPAS discloses wherein the signal indicates that the 3D printer is to one or more of: use a threshold amount of filament for a print job, take a threshold amount of time to print the print job, conduct more than a threshold amount of print jobs, conduct the print job after a threshold amount of time since a previous print job was conducted, or conduct the print job after the threshold amount of print jobs have been conducted [para 0029, 0030, 0032; a predetermined threshold].

As per claims 9 and 15, LAPPAS discloses wherein processing the measurement data comprises: processing the measurement data to determine one or more of the one or more printing anomalies or the one or more printing errors in an x-axis, a y-axis, or a z-axis direction of the 3D printed object [para 0124, 0129, 0140; estimating alteration (e.g., deformation)].

As per claim 19, LAPPAS discloses wherein the one or more instructions further cause the device to: receive a signal from a 3D printer, wherein the one or more instructions, that cause the device to identify the measurement data, cause the device to: obtain the measurement data based on the signal from the 3D printer, and wherein the signal indicates that the 3D printer is to one or more of: use a threshold amount of filament for a print job, take a threshold amount of time to print the print job, or conduct more than a threshold amount of print jobs [Fig. 13; para 0166; a geometric model of the requested object (e.g., having desired geometric dimensions) can be identified; para 0211; para 0029, 0030, 0032; a predetermined threshold].

As per claim 20, LAPPAS discloses wherein the one or more printing errors are determined, and wherein the one or more printing errors are one or more accumulative printing errors that accumulate due to prior printing errors in an x-axis, a y-axis, or a z-axis direction of the 3D printed object [para 0264; identifying errors].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LAPPAS et al (US Pub. 2018/00954501; hereinafter LAPPAS) in view of Torrent et al (US Pub. 2019/0286384; hereinafter Torrent).

As per claim 6, LAPPAS discloses the invention substantially. LAPPAS does not specifically discloses regarding identifying the measurement data according a schedule. However, Torrent (in the same field of endeavor) clearly discloses obtaining data based on determined schedule [para 0072; claim 15]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to management of 3D printing.




Short summary of the cited prior art by the examiner in the PTO-892 form but not used in rejection above.
A. US-20200282659 discloses responding to an automatic calibration program of a control component and a CAD/CAM system by the machine vision device, a printing process of a printhead is taken as a detection object, and the captured ink images printed on a substrate material is fed back to the control component and the CAD/CAM system; the control component and the CAD/CAM system perform a comparative analysis process on the ink image data files and the print data files of design drawings to monitor printing errors occurring during the inkjet printing process.
B. US-20190388967 discloses system and method for detecting 3D printing errors.
D. US-20190009472 discloses an inspection processor may generate a calibration target toolpath for depositing a calibration target as a 3D printed calibration target.
E. US-20180093420 discloses systems and methods to improve 3-D printing by calibrating the 3-D printer based on printed patterns.
F. US-20160046076 discloses statistical predicative modeling and compensation of geometric deviations of 3D printed products.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the applicant in submitted information discloser.